Case 2:17-cv-00887-GRB-ST Document 71 Filed 09/09/20 Page 1 of 1 PageID #: 264

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________



                                                       September 9, 2020

BY ECF

Honorable Steven Tiscione
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                                            Re:      Hernandez, et al. v. Marcofai Corp., et al.
                                                     17-cv-887 (GRB) (ST)

Dear Judge Tiscione:

       This firm represents Plaintiffs in the above-referenced matter. Plaintiffs write jointly with
Defendants pursuant to the Court’s order of September 2, 2020. Parties propose the following
schedule for outstanding discovery:
   1. Responses to Request for Document Production and Interrogatories due by November 30,
       2020
   2. Depositions to be completed by January 31, 2021

        We thank the Court for its time and attention to this matter.

                                                     Respectfully submitted,

                                                     /s/    Clela Errington
                                                     Clela A. Errington, Esq.
                                                     Michael Faillace & Associates, P.C.

cc:     Sim Shapiro, Esq. (via ECF)
        Attorneys for Defendants




                          Certified as a minority-owned business in the State of New York
